❖ ifc %
That petitioner met with an accident arising out of and in the course of his employment with respondent on December 6th, 1928, at which time his weekly wage or salary was $19.25. The accident consisted in the petitioner falling from the second story of respondent’s building through a skylight.
Petitioner claims to have received a fractured skull which resulted in a brain injury and injuries to his eyes. He has a bad heart condition which existed prior to this accident, to which the accident has no relation by way of aggravation or otherwise. Respondent denied the injuries and disability as alleged. At the suggestion of the court both sides agreed in open court to accept as a compromise on all of the injuries and disability alleged to have been received, directly or indirectly, as a result of this accident the testimony and estimate of Dr. Joseph F. Londrigan, the state physician, on said injuries and disability. Dr. Londrigan estimated the temporary disability of the petitioner from the date of the accident, December 6th, 1928, to the date of the hearing, *760June 21st, 1929, a total' of twenty-eight weeks. He estimated the permanent disability at twenty per cent, of total permanent disability or one hundred weeks.
These amounts of temporary and permanent disability were accepted by the parties and their attorneys by way of compromise of and for all injuries and disability to petitioner arising out of said accident, and are approved by this court as fair to both sides under said compromise agreement.
****** *
Charles E. Corbin, Deputy Commissioner.